Citation Nr: 1329604	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
November 1974.  He received several decorations and awards 
including the Vietnam Service Medal and the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The Veteran and his spouse testified before the undersigned 
during a November 2008 Travel Board hearing, and a 
transcript of that proceeding is of record.  

The Board remanded the claim in December 2008, November 
2009, and August 2011 for additional development.  In 
addition, the Board sought a medical expert opinion from the 
Veterans Health Administration (VHA) pursuant to 38 C.F.R. 
§ 20.901. 

As discussed in August 2011 remand, the Board has re-
characterized the original claim of entitlement to service 
connection for bipolar disorder as entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In this regard, the issue of service connection for 
PTSD was separately denied in a November 2009 Board decision 
and is not currently before the Board.


FINDINGS OF FACT

1.  The Veteran participated in combat and experienced 
euphoria and depression as a result of such service.

2.  The Veteran's lay statements reflect that his bipolar 
disorder began during service and has continued to the 
present.

CONCLUSION OF LAW

The criteria for establishing service connection for bipolar 
disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the instant decision is fully favorable, no discussion of 
VA's duties to notify or assist is necessary.

Generally, in order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2013); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In some circumstances, certain chronic diseases listed at 38 
C.F.R. § 3.309(a) may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
from discharge from service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 U.S.C.A.          §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.309 (2013).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b) (2013).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
Id.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id. 
The Veteran participated in combat as evidenced by his 
receipt of the Combat Action Ribbon.  In the case of any 
Veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Service-
connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  Id.

The Federal Circuit has held that the presumption found in § 
1154(b) applies not only to the potential cause of a 
disability, but also to whether a disability itself was 
incurred while in service.  See Reeves v. Shinseki, 682 F.3d 
988, 999 (Fed. Cir. 2012).  The Federal Circuit explained 
that with the presumption, the Veteran did not have to 
attempt to establish that the event during service led to a 
disability following service but instead only had to show 
that the disability incurred in service was a chronic 
condition that persisted in the years following active duty.  
Id. At 999-1000.  

In this case, there are numerous diagnoses of bipolar 
disorder of record, including within the most recent VA 
psychiatric examination report dated in April 2010.  The 
first element of service connection is therefore met.

Additionally, the Veteran's lay statements are sufficient 
proof of the occurrence of both in-service euphoria and 
depression as well as the resulting in-service bipolar 
disorder, because the Veteran served in combat and the 
evidence is consistent with the circumstances, conditions, 
or hardships of such service.  Id.

Finally, a nexus between the in-service injury and bipolar 
disorder, and the present diagnosis of bipolar disorder, has 
been established via continuity of symptomatology.  The 
continuity provisions of 38 C.F.R. § 3.303(b) cited above 
only apply to the chronic diseases enumerated in 38 C.F.R. § 
3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013).  Pertinent to the case at hand, "psychoses" are among 
the list of chronic diseases listed within 38 C.F.R. § 
3.309(a), and the Veteran's bipolar disorder has been 
classified as having "psychotic features,"  See, e.g., the 
June 2005 record from Laureate Hospital.  

While the Veteran did not seek treatment for bipolar 
disorder for years after service, as noted above he contends 
that he has experienced continuous euphoria and depression 
since exposure to combat.  For example, in an October 2000 
private treatment record, five years before he filed the 
instant claim for benefits, the Veteran reported 
experiencing symptoms of mania and depression since the age 
of 23, when he was on active duty.  During his 2008 Board 
hearing, he testified that he experienced his first manic 
episode aboard the USS Blandy in January 1973, after a cease 
fire went into effect.  His spouse has provided testimony 
and statements supporting the Veteran's assertions of 
continuous mood swings following his combat service.  The 
Board emphasizes that the Veteran is competent to report 
observable symptomatology such as feelings of euphoria and 
depression.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, the Board finds the Veteran's 
testimony and statements that he has experienced these 
symptoms since combat service to be credible.  

There are contradictory VA medical opinions of record.  
However, these opinions do not account for the Veteran's 
competent and credible reports of in-service psychiatric 
symptoms that have continued to the present, and instead 
rely on an absence of treatment for bipolar disorder in 
service or many years thereafter in support of a negative 
nexus.  Accordingly, they are afforded little probative 
weight, as they are based on an inaccurate factual premise, 
and do not constitute clear and convincing evidence that the 
Veteran's bipolar disorder is not a chronic condition that 
persisted in the years following active duty.  See Reeves, 
supra.  

In summary, the Veteran experienced euphoria and depression 
coincident with his combat service, and he is competent to 
state that his bipolar disorder began during service and has 
continued to the present.  For all the reasons stated above, 
service connection is warranted for bipolar disorder.
ORDER

Entitlement to service connection for bipolar disorder is 
granted.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


